DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-16, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
directly disposed on” has been established in default to mean that the related elements are in direct contact without intervening elements. The claim element “the transistor” is recited to include a first, second, and third electrodes and comprise an element of “the pre-molded chip”; but “a patterned circuit layer” and “a first encapsulant” are separately recited from the transistor as comprising the pre-molded chip.  Instant disclosure paragraphs [0045-0047] and [0052], pointed to by the Applicant as supporting the claim amendments, support only that the capacitor is connected to the transistor via the patterned circuit layer.  Thus, there is no support for the limitation that “the capacitor is directly disposed on the transistor”.  For purposes of compact prosecution, this is assumed to mean that the capacitor is disposed on and supported by the pre-molded chip.
Claims 4-16, 22, and 24 are rejected as ultimately depending from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-16, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in line 23 reciting that, “the capacitor is directly disposed on the transistor” is not supported in the disclosure as originally filed, and it is thus unclear what is meant by the claim term “directly”.  In contrast with the claim phrase “disposed on”, the claim phrase “directly disposed on” has been established in default to mean that the related elements 
Claims 4-16, 22, and 24 are rejected as ultimately depending from claim 1.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (US PGPub 2017/0263516) in view of Otremba (US PGPub 2010/0078783) and Oliver (US PGPub 2005/0280125).
Regarding claim 1, Ishimaru discloses in Figs. 1-4 a first terminal (107, para. [0049]) and a second terminal (101, para. [0046]) respectively adapted for connecting to an external circuit; and 
a circuit system (103, 104 & 105, para. [0061]) located between the first terminal and the second terminal, and electrically connected to the first terminal and the second terminal (para. [0068-0070]), wherein the circuit system comprises a pre-molded chip (103, para. [0051]), a capacitor (105, para. [0077-0078]), and a control device (104, para. [0081]) disposed on the pre-molded chip (the term “on” broadly understood to include indirect contact), wherein 
the pre-molded chip comprises: 
a transistor (para. [0051]:  MOSFET) having a first electrode (source 103s), a second electrode (drain 103d) and a third electrode, 
wherein the third electrode is a gate electrode (gate 103g); 

the second terminal (101) is electrically connected to the second electrode (103d) of the transistor (para. [0068-0069]), and
the capacitor (105) is disposed on the transistor (103) of the pre-molded chip (the term “on” broadly understood to include indirect contact), and the capacitor is respectively electrically connected to the control device (104) and the transistor (Fig. 4 and para. [0077-0079]).  
Ishimaru appears not to explicitly disclose that the pre-molded chip comprises a patterned circuit layer, the patterned circuit layer is electrically connected to the first electrode and the third electrode of the transistor respectively, 
a first encapsulant encapsulating the transistor and the patterned circuit layer and exposing a part of the patterned circuit layer; wherein 
the control device electrically connects to the third electrode via the exposed part of the patterned circuit layer, and
the capacitor is electrically connected to the control device and the transistor via the patterned circuit layer.
Otremba discloses in Fig. 3J, a power MOSFET (10, para. [0031]) with top and bottom electrodes (11, 12 & 15, para. [0031]:  drain, source, and gate) and comprising a patterned circuit layer (e.g. 21, 39, 40 & 48; para. [0030], [0039-0040] & [0047]) with an encapsulant (32 & 44, para. [0034] & [0045]:  epoxy resin) over the MOSFET that exposes the electrodes and partially encapsulates the patterned circuit layer.  This provides protection of the device while improving connection and system integration flexibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the patterned circuit layer and encapsulant of Otremba in the pre-molded chip MOSFET in the device of Ishimaru to provide protection and improved connection and system integration flexibility.  In so doing, the pre-molded chip comprises a patterned circuit layer, the patterned circuit layer is electrically connected to the first electrode and the third electrode of the transistor respectively, a first encapsulant encapsulating the transistor and the patterned circuit layer and exposing a part of the patterned circuit layer; wherein the control device electrically connects to the third electrode via the exposed part of the patterned circuit layer, and the capacitor is electrically connected to the control device and the transistor via the patterned circuit layer.
Ishimaru as combined appears not to explicitly disclose that the control device is in direct contact with the exposed part of the patterned circuit layer to electrically connect to the third electrode, and that the capacitor is directly disposed on the transistor of the pre-molded chip.
Oliver discloses in Figs. 1-3 and para. [0003] & [0022-0023], a control device (4) with electrode (5) mounted directly on and electrically connected to an electrode (13) of a power transistor (MOSFET 10), which provides a low resistance and inductance connection between the control chip and transistor, allows for pre-assembly of the combined chip (para. [0003]), and whereby arbitrary placement of connection electrodes on both main surfaces of the control device (para. [0023]) allows for system connection flexibility.  As seen in the circuit configuration of Oliver shown in Fig. 3, both the source and gate of MOSFET 10 are electrically connected to electrodes of control device 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the direct surface mounting connection of the control device, as well as other system components such as a capacitor, to the power transistor as in Oliver, in Ishimaru as combined, to provide improved parasitic performance in the connection.  In addition, both Oliver and Ishimaru (see Fig. 5) provide several connections between the control device and transistor, and connection method is based upon electrical performance and physical needs.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success provides a prima facie case of obviousness. See, for example, M.P.E.P. § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to connect any of the transistor electrodes to the control device using the surface mount configuration of Oliver, and thus the control device is in 
Regarding claim 4, Ishimaru as combined therein discloses that the second electrode is exposed from the pre-molded chip encapsulated by the first encapsulant, and the second terminal is electrically connected to the exposed second electrode (as per Otremba in the rejection of claim 1 above; note that the second electrode is at least electrically exposed from the encapsulant).
Regarding claim 6, Ishimaru further discloses that the transistor includes a field effect transistor controlled by voltage or current (para. [0013]).
Regarding claim 7, Ishimaru further discloses that the transistor includes a metal oxide semiconductor field effect transistor (para. [0013]:  MOSFET).
Regarding claim 8, Ishimaru as combined further discloses that a material of the first encapsulant comprises an epoxy resin (Otremba, para. [0034] & [0045]).
Regarding claim 9, Ishimaru further discloses that the first terminal comprises a base (107 in Fig. 2) and a lead (107t, para. [0049]), and a shape of the second terminal is a circle (para. [0046]).  Ishimaru further discloses that a shape of the base in plan view is rectangular, matching the shape for contact to the first electrode (see Fig. 1).
Ishimaru as combined appears not to explicitly disclose that a shape of a bottom surface of the base is a circle, a square or a hexagon.
However, as the shape of the base in Ishimaru is nearly square and designed to match the shape of the chip electrode to provide lowest contact resistance, a square base matching a 
Regarding claim 10, Ishimaru further discloses a conductive spacer (arbitrary portion of 107 with a contact surface toward the chip), located between the pre-molded chip and the first terminal and electrically connecting the pre-molded chip and the first terminal. (An arbitrary portion of the base is reasonably regarded as a conductive spacer in light of Instant Application Fig. 4 and claim 11 below which illustrate a similarly integrally formed conductive spacer.)
Regarding claim 11, Ishimaru further discloses that the conductive spacer and the first terminal are integrally formed.
Regarding claim 12, Ishimaru further discloses a second encapsulant (108, para. [0060]), located on the second terminal and covering the conductive spacer, the circuit system and a part of the first terminal.
Regarding claim 22, Ishimaru further discloses a rectifier device of a vehicle generator, comprising: the power device for rectifier according to claim 1 (para. [0002] & [0010-0011]).
Regarding claim 24, Ishimaru as combined further discloses that the control device is further electrically connected at least one of the first electrode and the second electrode via the patterned circuit layer.  (As noted in the rejection of claim 1 above, it would have been obvious to connect any of the transistor electrodes to the control device in Ishimaru using the surface mount configuration of Oliver, and thus the patterned circuit layer provides connections between all devices shown in Ishimaru Fig. 5 schematic.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru in view of Otremba and Oliver, and further in view of Iguchi (US PGPub 2017/0170150).
Regarding claim 5, Ishimaru as combined appears not to explicitly disclose that a material of the first terminal and a material of the second terminal respectively comprise aluminum, copper or an alloy thereof.

According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used aluminum, copper or an alloy thereof for its art recognized suitability in connection terminals.
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru in view of Otremba and Oliver, and further in view of Kawano (US PGPub 2017/0141018).
Regarding claim 13, Ishimaru as combined appears not to explicitly disclose a second encapsulant located between the pre-molded chip and the first terminal, encapsulating the control device and the conductive spacer, and exposing a part of the conductive spacer.  (From Fig. 2 of Ishimaru, it is does not appear that second encapsulant 108 could be reasonably construed  as exposing a part of the conductive spacer as the conductive spacer was interpreted as the bottom part of 107 in claim 10 above.)
Kawano discloses in Fig. 1, a MOSFET rectifier in which the first terminal (22/25, para. [0046]) is connected through a conductive spacer (15, para. [0048]) to the MOSFET chip (11, 11s source electrode), thus forming a circuit system (100, para. [0076]) with an encapsulant (16, para. [0076] & [0160-0161]:  epoxy resin) covering the circuit system and exposing the upper surface of the conductive spacer (15, para. [0076]). Kawano further discloses that this allows separate testing of the circuit body before assembly (para. [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive spacer of Kawano in the circuit system of Ishimaru as combined to improve testability.  In so doing, there a second encapsulant (16, Kawano) located between the pre-molded chip and the first terminal, encapsulating the control device and the conductive spacer, and exposing a part of the conductive spacer.

Regarding claim 15, Ishimaru as combined further discloses a third encapsulant (26, Kawano, para. [0073] & [0160-0161]:  epoxy resin) located on the second terminal and covering the conductive spacer, the circuit system and a part of the first terminal.
Regarding claim 16, Ishimaru as combined further discloses that a material of the second encapsulant and a material of the third encapsulant comprise an epoxy resin (16 & 26, Kawano, para. [0160-0161]:  epoxy resin).

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
The Applicant argues on page 8-10 of the remarks with regard to claim 1 that, “…According to…the (instant) specification, the capacitor 330 is respectively electrically connected to the control device 320 and the transistor 312 via the patterned circuit layer 314…Since the capacitor in claimed power device is directly disposed on the pre-molded chip…and thus the power device for rectifier does not require additional wire bonding, the circuit system having a low parasitic effect is achieved.  As the same reason, the connections between the transistor and the control device are also via the patterned circuit layer without additional wire bonding…
“By contrast, Ishimaru disclosed the control circuit chip 104 is electrically connected by a plurality of wires 115 (para. [0062] and Fig. 1), and thus the traditional problems of high resistance and poor reliability caused by wire bonding are still present…Even though Oliver realized that flip chip mounting can simplify assembly process and reduce wire bond resistance and inductance (para. [0011] and [0022]), there is no suggestion or teaching how to modify the wire bonds 17 between the control chip
4 and the power switch 10 to flip chip mounting…Otremba disclosed the device including two mounting surfaces using a leadframe, but fails to disclose the control device and the capacitor.”
The arguments are not persuasive.  The rectifier circuit of Ishimaru (see Figs. 4& 5) is entirely congruent with claimed rectifier device comprising transistor, capacitor, and control.  Otremba provides an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891